JUSTICE DiVITO, dissenting: The majority’s decision violates the well-established principle that a reviewing court will not disturb the circuit court’s finding on a motion to suppress unless that finding is manifestly erroneous. Although it gives superficial recognition to that standard of review, the majority usurps the trial judge’s role in weighing the evidence and in determining what reasonable inferences should be drawn from that evidence. In ignoring the trial judge’s findings, putting its own gloss on the evidence, and placing itself in the dual role of fact finder and fact interpreter, it trivializes the appropriate standard of review and erroneously concludes that the circuit court erred. The issue before the trial court was whether, under the circumstances, a reasonable, innocent person in respondent’s position would have concluded that he was under arrest or free to leave. (People v. Reynolds (1983), 94 Ill. 2d 160, 165, 445 N.E.2d 766, 768.) In reviewing the trial judge’s conclusions, we are to give deference to his findings of fact and reverse only if those findings are manifestly erroneous. (Reynolds, 94 Ill. 2d at 165, 445 N.E.2d at 769.)8 On a motion such as the one in this case, the burden of proof is on the defendant. People v. Williams (1994), 164 Ill. 2d 1, 12, 645 N.E.2d 844, 848.9  In this case, the murder had occurred in July 1993, eight months before the police interview of respondent. Gregory Johnson had been arrested the day after the murder and had been identified as the shooter. On the day of the interview with respondent, the victim’s father told police that respondent had been a witness to the murder of his son; he also told police what school respondent attended. Police had no other information about respondent: they considered him only a potential witness and they had no knowledge concerning his residence. Thus, it was perfectly natural for them to seek out respondent at his school. It was also perfectly natural for respondent to accompany them to the police station, for the police reports in this eight-month-old case were there and because, as respondent himself testified, he did not want his classmates to know that he was talking to the police. A police report indicated that witnesses had seen two persons in the car that brought the killer to the scene: a very young driver and an occupant between 20 and 30 years of age. (274 Ill. App. 3d at 964.) Because Johnson had been identified as the shooter (the man known to be the driver of the car), presumably police were looking for a 20- to 30-year-old person. There was no evidence that respondent was considered anything but a potential witness.10  The majority, however, sees sinister motivation and ominous overtones in the conduct of the police. That there were three officers at the school and four present for the interview, the majority says, "negates the State’s contention that J.W. could reasonably believe that he merely was a potential witness in the investigation, and not a suspect in the homicide” (274 Ill. App. 3d at 958-59), and "also demonstrates that this 14-year-old was confronted with a coercive and intimidating environment at the station” (274 Ill. App. 3d at 959). Interestingly, the majority makes no effort to reconcile those statements with respondent’s own testimony that the police treated him well that afternoon, and that he wanted to cooperate with the police, help them with their investigation, and answer any questions they had. Would not any reasonable, innocent person in respondent’s position have the same desires? For the majority, the evidence that a police officer and a school aide accompanied respondent to retrieve his schoolbook and coat demonstrates Officer Bertha’s belief that respondent presented a risk of flight. (274 Ill. App. 3d at 959.) Only a superficial analysis of the record before us could lead to that conclusion. Even apart from the trial court’s conclusion concerning the reasonableness of that conduct (to say nothing about the standard of review), there is no justification for concluding from this record that police saw respondent as anything but a witness. More to the point, no reasonable, innocent person in respondent’s position could have seen the ominous signs so evident to the majority. The majority sees more disquieting signs. Yes, respondent was not handcuffed and yes, the door of the room was open but "it does not necessarily follow that a reasonable, innocent 14-year-old would have felt free to get up and leave under these circumstances.” 274 Ill. App. 3d at 959. For the majority, the worst manipulation of all was that respondent was brought to a police station. After all, "interrogation at the police station is inherently coercive [citation], especially when a minor is involved” (274 Ill. App. 3d at 960) and "J.W. was in effect stranded there” (274 Ill. App. 3d at 960). The majority’s analysis is not burdened by respondent’s own testimony that when he was arrested "once or twice” before,* 11 he was handcuffed, told that he was under arrest, and asked booking questions — none of which, he conceded, occurred on the day in question. For the majority, "[t]he questioning in the police station had a ' "quality of purposefulness” ’ in that it was ' "an expedition for evidence” ’ *** undertaken ' "in the hope that something might turn up.” ’ ” (274 Ill. App. 3d at 960.) What is the record basis for those ominous statements? It is merely that when respondent said he knew nothing about the killing, the police told him that they had information that he "had witnessed and was present at the homicide” and "asked him more questions.” (274 Ill. App. 3d at 960.) Most citizens would consider that laudable police behavior. But for the majority, respondent "would have been entitled to believe, when the police told him that they had information discounting his statement, that he was in police custody and not free to leave.” 274 Ill. App. 3d at 960. That the majority has placed its own gloss on the evidence and has trivialized the standard of review is demonstrated by its own analysis, virtually all of which is summarized above. The standard of review is not satisfied when facts are interpreted so contrary to the conclusions of the trial judge. The majority’s error is brought into sharp focus by comparing its holding to that in People v. Williams (1994), 164 Ill. 2d 1, 645 N.E.2d 844, where our supreme court affirmed a conviction for first degree murder and the imposition of the death penalty. That case, too, involved a defendant’s accompanying a police officer to the station to answer questions. There, police were investigating the strangulation murder of a 97-year-old woman in a Chicago Housing Authority building for seniors. A police officer suspected that the defendant was involved in the murder because she possessed the following knowledge, some of it personal and some provided by a citizen: the defendant had been frequenting the building where the murder had occurred but had stopped going to the building since the time of the murder; the defendant had no friends or relatives in the building and no lawful reason to be in it; the defendant had been seen leaving the building on the day of the murder carrying a box (property had been taken from the victim’s apartment); the defendant had been seen choking another resident of the building; a person sought for the strangulation of another elderly person in a neighboring building for senior citizens fit the defendant’s description; and, since the date of the murder, the defendant had altered her appearance by shortening her hair and dyeing it red. After the citizen gave her the information and pointed out the defendant, the officer approached the defendant in front of the building and asked her to accompany her to the police station so that detectives who were familiar with the case could speak with her. The defendant agreed; she was not told she did not have to accompany the officer. At the station, the defendant waited with a companion in the middle of a large office, while the officer told the desk officer that she had a woman with her who had been implicated in a homicide. When the detectives who were handling the case arrived, they asked the companion to step out of the room and, after advising the defendant of her Miranda rights, they talked privately with her. She told the detectives that she had not been to the building where the murder occurred for several years. The detectives talked to the same citizen who had furnished the information to the other officer and then asked the defendant to sign a consent form for the search of her apartment. The defendant signed the form. After the search, the defendant was shown a stereo recovered from her apartment. The circuit court found that when she responded that she had purchased the stereo as stolen property on the street, the police had probable cause to arrest her. In affirming the circuit court’s finding, the supreme court held that the defendant was not under arrest before she made the incriminating statement. The following facts were among those relevant to the court’s conclusion: the defendant was taken to the station because the detectives who were handling the case would be there; the officer who initially approached the defendant was wearing plain clothes and, though armed, did not display a weapon; the drive to the station was not long and the defendant was not handcuffed; the defendant vías left unattended in the middle of a large room; the door to the interview room was open; the defendant was not handcuffed; and none of the procedures normally associated with an arrest had been performed. The similarities between those facts and those in this case are obvious. Significantly, the supreme court stated that "[although the officer did not tell defendant that she did not have to accompany her to the station, nothing about these circumstances would lead a reasonable, innocent person to consider herself arrested or to conclude that she was not free to leave.” Williams, 164 Ill. 2d at 12, 645 N.E.2d at 849. The supreme court decided that neither the conduct of the officer who took the defendant to the police station nor that of the detectives who interviewed her would have caused a reasonable, innocent person to conclude that she was under arrest or deprived of her freedom. The court reached this conclusion despite the fact that, in contrast to this case, the police had incriminating evidence against the defendant, she was the very focus of the police investigation, she had been given Miranda warnings, and the police asked for and received consent from her to search her apartment. If the facts in Williams support a finding that a reasonable, innocent person would have felt free to leave, how can it be said that the facts here mandate a different conclusion? How can the majority-decision be proper when the trial judge concluded that no arrest had occurred and that there was no basis for a reasonable, innocent person in respondent’s position to conclude that he was under arrest? How can it be said that the judge’s ruling is manifestly erroneous? In addressing these questions, the words of our supreme court, in a similar case, are particularly noteworthy: "What actually took place here was no more than what was minimally necessary for the police to successfully investigate a crime, as is their duty. They were informed that a certain individual might have some knowledge about two burglaries. They asked this individual to come to the station so that they could question him about the burglaries. To hold that this amounted to an arrest would be to hold that virtually any station-house interrogation is necessarily so custodial as to indicate that the person questioned has been placed under arrest. This would mean that the police could not request the presence of anyone, even for noncustodial questioning, unless and until they had probable cause to arrest the person to be questioned. We see no reason to so restrict the investigatory function of the police.” People v. Wipfler (1977), 68 Ill. 2d 158, 168, 368 N.E.2d 870, 873. The recent case of People v. Myrick (1995), 274 Ill. App. 3d 983, demonstrates the extent to which a reviewing court abides by the "manifestly erroneous” standard of review. In that case, the appellate court acknowledged that "the events before defendant’s station-house statement Took’ like an arrest” (Myrick, 274 Ill. App. 3d at 989), but nevertheless upheld the circuit court’s finding that no arrest had occurred. The "events” to which the court referred included the following: police were seeking the defendant, the last person known to be with the six-month-old infant before his violent death; with oscillating headlights, police pulled up behind the defendant’s car; they approached the defendant with drawn guns; they had the defendant put his hands on the car; although his car was there, they drove him to the police station in their car, after he gave his car keys to a friend; and at the station, they advised the defendant of his Miranda rights. The case before us contains none of the troubling facts found in Williams, Myrick, and numerous other cases. Putting aside that the trial judge credited the testimony of the police officers over that of respondent when they were in conflict (a finding that cannot be declared to be manifestly erroneous), the consideration of the facts in this case, either singly or marshalled together in a manner most favorable to respondent, would not have warranted the trial judge’s granting of respondent’s motion, and it certainly does not warrant the result reached by the majority here. In taking me to task for "omit[ting] certain operative facts distinguishing [Williams and Myrick] from the instant case” (274 Ill. App. 3d at 961), the majority misses the point and, in so doing, confirms my assertion that it trivializes the standard of review. Williams and Myrick demonstrate the deference associated with application of the "manifestly erroneous” standard of review. That the supreme court in Williams and the appellate court in Myrick relied upon what the majority refers to as "operative facts” to affirm the trial judges’ rulings, despite overwhelming evidence that the defendants in those cases were the targets of investigation and where many of the attributes of arrest were present, stands in stark contrast to what the majority has done here. Whereas the Williams and My-rick courts emphasized certain facts to uphold the trial judges’ rulings, here the majority stresses certain facts (respondent’s age, the absence of friends and family members, and the number of police officers involved), places its own spin on them (inconsistent with the conclusions of the trial judge), and asserts that they justify reversal. By thus abrogating the trial judge’s function and thereby violating the standard of review illustrated by such cases as Williams and Myrick, the majority concludes, erroneously and contrary to the trial judge’s findings, that respondent was under arrest. In further response to this dissent, the majority asserts that it does give deference to the trial judge’s findings of fact, but "that the court’s ultimate conclusion *** cannot stand.” (274 Ill. App. 3d at 962.) Thus, says the majority, my "strident discourse” is "irrelevant.” (274 Ill. App. 3d at 962.) These statements represent the majority’s implicit recognition that its result cannot be reconciled with the "manifestly erroneous” standard of review. Its effort to justify its result by simply saying the trial judge was wrong and by citing cases that authorize de novo review of questions of law (a situation not present here) constitutes the ultimate mockery of the proper standard of review. At one time it was customary for the reviewing courts of this State to refer to trial judges as "learned.” We long ago put that cliche to rest. The term, however, befits the trial judge in this case. The record shows that he demonstrated great patience and knowledge throughout all these proceedings. During the pretrial hearing, both sides had adequate opportunity to develop and argue their theories. His final analysis of the evidence and the law was thorough and learned. He applied the correct standards; his findings were justified by the evidence. There is absolutely no basis for stating that his findings were manifestly erroneous.   The majority’s citation to cases allowing de novo review in cases where only a legal question is involved (274 Ill. App. 3d at 958) is disingenuous. The majority’s effort to somehow justify de novo review betrays its disregard of the appropriate standard of review in this case.    Thus, in referring to "scant evidence” of respondent’s experiences (274 Ill. App. 3d at 958) and "no evidence” concerning the condition of the second police car (274 Ill. App. 3d at 959), the majority, so eager to draw conclusions adverse to the State, compounds its refusal to give deference to the trial judge’s findings by failing to attribute the absence of evidence to the proper party.   The majority’s assertion that respondent was only a potential witness "conflicts with other evidence in the case” (274 Ill. App. 3d at 961), has no record support whatsoever. The majority cites as conflicting evidence that police were told "that one of the two people in the speeding car was 'very young’ and the other was in his twenties.” (274 Ill. App. 3d at 961.) The majority’s modification of the facts, particularly its failure to recognize and point out that police had no reason to be looking for a "very young” person, is illustrative of the unjustified interpretation the majority gives to the facts throughout its opinion.    The trial court sustained an objection to the State’s question about six separate arrests, a question fully justified by the social investigation that is a part of this record.